Exhibit 10.33

FIRST AMENDMENT

TO THE

VOLUME SUPPLY AGREEMENT

by and between

Avanex Corporation and Fabrinet

WHEREAS, Avanex Corporation, a Delaware corporation, having offices at 40919
Encyclopedia Circle, Fremont, CA 94538, on behalf of itself and its subsidiaries
(“Avanex”) and Fabrinet, an exempted company formed under the laws of the Cayman
Islands on behalf of itself and its subsidiaries (“Fabrinet”) are parties to a
Volume Supply Agreement with an Effective Date of May 6, 2004, (the
“Agreement”);

AND WHEREAS, the parties wish to amend the Agreement, effective April 1, 2008
(“Amendment Date”), to provide for the modification of certain terms of the
original Agreement and for the addition of formalized IS Support Level Agreement
to which the parties have been operating;

NOW, THEREFORE, the parties, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by both parties, hereby agree as
follows:

I. Definitions. - The definitions used in this First Amendment shall be as
specified in the Agreement where applicable, unless otherwise set out below.

II. Consigned Equipment and Purchased Equipment. - The parties agree that
further clarification of the responsibilities with regard to Consigned
Equipment, including property insurance coverage requirements for both Consigned
and Purchased Equipment, will benefit the understanding between the parties.
Therefore the parties agree that Section 6.1 of the Agreement is deleted in its
entirety and replaced with the following modified Section 6.1:

6.1 Consignment Equipment and Consigned Inventory. Avanex will deliver to
Fabrinet on consignment certain manufacturing equipment (“Consignment
Equipment”) listed on Exhibit B, and other equipment as identified and agreed in
writing by the parties, in addition Avanex will request Fabrinet to hold and
manage Consigned Inventory. The Consignment Equipment and Inventory is, and will
remain, the property of Avanex, will be subject to removal by Avanex [*], shall
be kept separate from other materials or tools, shall be clearly recorded and
identified as the property of Avanex, shall be [*] by Fabrinet [*] to Avanex,
under a policy covering [*], by an insurer with an A- or higher as published in
the latest AM Best Survey, or other carrier acceptable to Avanex. Any such
policy shall cover the Consigned Equipment and Inventory on a [*] basis and
shall be adjusted and settled [*] This policy shall designate Avanex as [*], and
have a minimum policy limit of [*] US dollars ($[*]USD) and a maximum deductible
of [*] US dollars ($[*]USD). All premiums, and any deductibles and/or retentions
associated with such insurance, shall be solely theresponsibility of [*]. Within
thirty (30) days after any policy renewal date, Fabrinet shall provide Avanex
[*]. Fabrinet shall update values and detailed schedule of Consigned Equipment
and Inventory each year and submitted to Avanex for approval. The Consigned
Equipment and Inventory shall be located at Fabrinet Co. Ltd., a wholly owned
Fabrinet subsidiary’s facility (“Subsidiary”) at 294 Moo 8, Vibhavadi Rangsit
Rd. Kookot, Lumlookka, Patumthanee 12130 Thailand, or other location as agreed
in writing by Avanex, and will be used exclusively by Fabrinet for the
manufacture of Products at its Subsidiary’s manufacturing facilities. Fabrinet
will [*]. Fabrinet will keep the Consignment Equipment [*], in good condition
and repair, reasonable wear and tear excepted. For avoidance of doubt, Avanex’s
liability, with regards to consigned Equipment’s wear and tear, is (i) to

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 1 of 9



--------------------------------------------------------------------------------

deliver the Consigned Equipment to Fabrinet [*], as applicable, (ii) to be
responsible for the cost of normal and customary repairs and [*], resulting from
[*]; (iii) to be responsible for the cost of any Consigned Equipment required
annual maintenance and [*], as per the equipment manufacturer’s operating
instructions. Avanex shall not be liable for any [*] that result from [*] with
regards to the Consigned Equipment. Fabrinet will maintain the Consignment
Equipment at its’ Subsidiary’s facility. Fabrinet will not attempt to transfer
or convey the Consignment Equipment to any third party. Fabrinet will return all
Consignment Equipment to Avanex, at Avanex’s expense, immediately upon Avanex’s
request.

The parties agree that Fabrinet shall provide [*], as set forth in Section 6.1
above, within thirty (30) days after the Amendment Date and thereafter, as
stated, within thirty (30) days of any policy renewal date. Fabrinet agrees that
it shall also include under this [*], including the same coverage limits, any
New Equipment which Fabrinet purchases in accordance with Section 6.2 of the
Agreement.

III. Orders. – The parties hereby agree that Section 10.2 shall be modified to
[*] the binding commitment [*] of the Master Schedule [*]. Therefore, the second
sentence of Section 10.2 shall be replaced with the following:

“The [*] of each Master Schedule shall represent a binding commitment by Avanex
to order (“Committed Order”), and Avanex shall submit an Order for such amount
with each Master Schedule.”

The balance of Section 10.2 shall remain unchanged.

IV. Inventory Management. - The parties hereby agree that Section 11.2 is
deleted in its entirety and replaced with the following new Section 11.2.
Additionally, the following agreement supersedes and replaces any previous
agreements regarding the management of Safety Stock:

 

  11.2 Supplier Managed Inventory. Fabrinet will maintain [*] of specified raw
material components as mutually agreed upon by Avanex and Fabrinet in writing
and not to exceed the dollar amount of [*] US dollars ($[*]USD). The dollar
amount cap may be [*] provided [*]. Fabrinet will ensure that the [*] is
consumed on a first-in-first-out basis, replenished in a timely fashion and will
use its best efforts to maintain the required [*] at all times throughout any
Term or Renewal Term of this Agreement. In order to facilitate Fabrinet’s
management and tracking of the [*] requirements, Avanex will provide Fabrinet
[*], and update the [*] requirements at least twice a quarter.

Fabrinet will agree to purchase the [*] material and [*]. Every [*] days,
Fabrinet will invoice Avanex, against its open Purchase Order, for the
then-current [*] and [*]. The payment terms for the [*] will be set at [*]. In
the event Avanex cancels the [*] inventory requirement or this Agreement expires
or is terminated for cause of Avanex in accordance with Section 18 (Term and
Termination), Avanex will allow Fabrinet to invoice for the then-current [*]
inventory upon the date of termination or cancellation. Payment of any such [*]
inventory invoices as set forth herein shall be Avanex’s sole liability and
Fabrinet’s exclusive remedy with regards to any aged, canceled or stranded (due
to termination as set forth herein) [*] inventory.

V. Support. – The parties hereby agree to add the following new Section 15.4 to
the Agreement to address the need for statistical process controls.

15.4 Statistical Process Control (SPC). During the Term, Fabrinet shall
implement and maintain, [*], Statistical Process Controls (“SPC”) in accordance
with industry standards to monitor key manufacturing process steps for Avanex
Products. Data from the SPC process will be made available to Avanex upon

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 2 of 9



--------------------------------------------------------------------------------

written request. This SPC activity is considered [*] and shall be subject to
[*]. For avoidance of doubt, any investment in development software or hardware
required to develop the SPC controls will be the responsibility of [*]. Any
hardware required to support the manufacturing infrastructure specific to the
[*] will be the responsibility of [*].

VI. Pricing. – The parties agree to add the following provision to the end of
the pricing methodology section set forth in Exhibit C of the Agreement.

Discovery of Price errors: In the event either Avanex or Fabrinet discovers an
error in the price of a Product, (being a current or a prior price), the
affected party shall [*] and [*]. Upon mutual agreement of the parties as to
[*], the parties agree any such [*] shall be remedied between the parties within
[*] days by [*], unless otherwise mutually agreed. Any [*] must be made by [*]
within [*] months of [*] and [*] shall be limited to [*], during the [*] month
period [*].

VII. Repair Procedures. The parties wish to clarify the [*], which are requested
outside of a Product Warranty Period and not due to an Epidemic Condition.
Therefore the parties agree that Section 23.3 of the Agreement is deleted in its
entirety and replaced with the following:

23.3 Administration of Repairs. When repair services are requested by Avanex for
any Products within or beyond the Warranty Period, Fabrinet shall promptly
provide a notice to Avanex with the name(s) and telephone number(s) of the
individual(s) to be contacted concerning any questions that may arise concerning
repair, and if required, specify any special packing material that may be
necessary to provide adequate in-transit protection from transportation damage.
Any Products repaired by Fabrinet shall have the repair completion date recorded
on the packing list. So long as the Warranty Period has expired and the defect
is not an Epidemic Condition attributable to a breach of Fabrinet’s warranty as
provided in Paragraph 21.1, Fabrinet will provide to Avanex a quote with
itemized cost and description of necessary repairs to be made to make the
defective Products compliant to current Specifications. The parties agree that
in no event shall any such quote have a repair services labor rate which exceeds
the lesser of either: i) the [*] charged to Avanex [*], or ii) [*] US dollars
per hour ($[*]USD)). All quotes are subject to approval by Avanex and notice
will be sent to Supplier approving repair of material. Repairs during the
Warranty Period or as part of a corrective action plan related to an Epidemic
Condition shall be performed at [*]. Repaired Products shall be returned to
Avanex, unless otherwise specified, with the repair order describing the
repairs, which have been made.

VIII. Liability Insurance. The parties wish to broaden the scope of Section 34
of the Agreement to include requirements for Fabrinet to carry adequate
insurance coverages for Employer’s Liability and General Liability Insurance as
may be required by law or as agreed herein. Therefore, the parties agree to
incorporate the following two new Sections into the Agreement as follows:

34.4 General Liability Insurance. During the Term of this Agreement, Fabrinet
shall maintain, [*], Commercial General Liability Insurance, including but not
limited to premises and operations, products and completed operations, broad
form contractual liability, broad form property damage and personal injury
liability with a minimum limit of [*] US dollars ($[*]USD) combined single limit
per occurrence and in the aggregate, for claims of bodily injury, including
death, and property damage that may arise from use of the Products or acts or
omissions of Fabrinet under this Agreement. Each policy obtained by

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 3 of 9



--------------------------------------------------------------------------------

Fabrinet will [*] as [*]. Such insurance will apply as primary insurance and no
other insurance will be called upon to contribute to a loss covered there under.
Maintenance of such insurance and the performance by Fabrinet of its obligations
under this Section 34 shall not relieve Fabrinet of liability under the
indemnity provisions set fourth in this Agreement

Within [*] days after the Amendment Date, Fabrinet will furnish Avanex with a
[*] as evidence of the required, paid-up coverages.

IX. IS Support Level Agreement. The parties hereby agree to incorporate, in its
entirety, as Exhibit D to the Agreement, the IS Support Level Agreement attached
hereto as Schedule A.

X. Entire Agreement. This First Amendment, including its Schedules, constitutes
the entire agreement and understanding between the parties with respect to its
subject matter, and supersedes all prior and contemporaneous agreements,
commitments, understandings, undertakings and representations with respect to
the same. Except as set forth in this Amendment, all other terms and conditions
of the Agreement shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Amendment Date:

 

  Fabrinet (Cayman Islands)       Avanex Corporation By:   /s/ David T. Mitchell
    By:   /s/ Bradley A. Kolb Name:   David T. Mitchell     Name:   Bradley A.
Kolb Title:   CEO     Title:   Senior Vice President Operations Date:   3-31-08
    Date:   4-6-08

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 4 of 9



--------------------------------------------------------------------------------

SCHEDULE A of the First Amendment to the Volume Supply Agreement:

Exhibit D

IS SUPPORT LEVEL AGREEMENT

Purpose

The purpose of this Support Level Agreement (SLA) is to formalize an arrangement
to deliver specific Infrastructure support services at Fabrinet Location(s) and
to distribute Infrastructure support between Avanex and Fabrinet.

This document is intended to provide details of the provision of Infrastructure
support covered and provided by [*] of [*]. This SLA will evolve over time as
well as the introduction of new Infrastructure into the support portfolio.

Scope of Agreement

The following services are provided in order to Support Avanex Related
Infrastructure at all Fabrinet Locations. Unless otherwise set forth herein, [*]
as agreed herein.

Support Covered Under This Agreement

Following Tasks have been identified as “Key” Infrastructure support items and
owner of each task is being defined for Each Task. The working procedures for
all IS tasks at Fabrinet should be provided by Avanex in order to allow the
supports at Fabrinet conform to Avanex standard.

Server Backup

Definition: All of AVANEX servers and need to be backed up according to the
following specified schedules.

 

  •  

Monday to Saturday – [*]

 

  •  

Sunday – [*]

Actions:

 

  •  

Perform [*].

 

  •  

Change [*]

 

  •  

Store [*]

Ownership: Fabrinet IT department should [*] for a period of [*]. [*] Avanex IS
Department will [*].

Create Images of Computers and Test Stations

Definition: All the computers and test stations that were provided by Avanex to
Fabrinet are keys for production processes. Hence, images of the computers
should be saved and stored in safe place. In case of system failures and
disaster incidents, these images can be used to restore the systems quickly. In
the following events Fabrinet should [*].

 

  •  

Whenever [*].

 

  •  

Whenever [*]

 

  •  

Once in every [*] months

Actions:

 

  •  

Take [*]

 

  •  

Every [*] months perform [*] and [*]

Ownership: Fabrinet maintenance should [*]. Avanex IS department should [*].

Anti Virus & Spy ware for PCs, Servers, test stations

Definition: Virus is a big threat to Avanex Production systems at Fabrinet
location(s). Installation of Antivirus in all computers, Servers and test
stations is required.

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 5 of 9



--------------------------------------------------------------------------------

Actions:

 

  •  

Install [*]

 

  •  

Make sure that [*].

Ownership:

 

  •  

Avanex will provide [*]

 

  •  

Avanex will perform [*] and Fabrinet will perform [*].

 

  •  

Fabrinet IT should [*]

 

  •  

Fabrinet maintenance should [*]

 

  •  

Avanex will monitor [*]

 

  •  

In case of [*], Fabrinet will [*].

Printer Installations

Definition: Printers are required for Avanex production in Avanex Production
line. Avanex recognizes this and calculates “how many printers are needed to
perform production”. With these calculations result, Avanex will [*]. If
Contract manufacturer proposes [*], Avanex will [*] and [*].

Actions: Install [*].

Ownership: Fabrinet is responsible to [*].

Printer Maintenance

Definition: All the printers provided by Avanex to Fabrinet needs maintenance.
In the ownership section more information is provided.

Actions: Maintain the printers

Ownership:

 

  •  

Fabrinet is responsible for [*].

 

  •  

Fabrinet is responsible for [*].

 

  •  

If there are [*], or [*], Avanex will provide [*]. During [*], Avanex will
provide [*].

Mouse Device failures

Definition: Mouse is pointer device and it will help to operate a computer.
Mouse is happened to be non-failure device and requires low maintenance cost.

Actions: If there are [*].

Ownership: Fabrinet is responsible for [*] and [*].

Key Board Failures

Definition: Keyboard is input device and it will help to operate a computer.
Keyboard is happened to be non-failure device and requires low maintenance cost.

Actions: If there are [*].

Ownership: Fabrinet is responsible for [*] and [*].

Hard Disk Failures on PC

Definition: Hard disks on Avanex supplied computers needs maintenance. In case
of failures, there is need of replacement of hard disk and restoring old images
back to new hard drive.

Actions: Need to [*] and [*].

Ownership: Avanex will [*]. Fabrinet is responsible to [*]. Avanex will [*] and
Avanex will [*].

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 6 of 9



--------------------------------------------------------------------------------

Server Down

Definition: Avanex [*]. These servers need regular maintenance. All the
server-down activities should be attended with high priority and try to keep
server availability to high.

Actions: Forecast [*].

Ownership: Fabrinet is responsible to [*] and [*]. Avanex will [*]. In case [*],
Fabrinet should [*] and Avanex will [*].

Server and computer Failure

Definition: Avanex [*]. If these servers or computers fail, immediate attention
is needed.

Actions: By using spare server, [*].

Ownership: Fabrinet is responsible to [*]. Avanex will [*]. If [*], Avanex will
[*]. Avanex will [*] and [*]. Avanex has [*].

Database Down

Definition: Database is key element for production. Database needs to be
maintained accordingly.

Actions: Database administrator should [*].

Ownership: Avanex will be responsible to [*].

CPU power Failure

Definition: CPU power supply module has 2 different power supplies. 110V and
220V. It is necessary to make sure the power supply is correct before plug the
computer to power supply. In some cases, CPU power supply unit might fail.

Actions: In case of CPU power supply unit fails, [*].

Ownership: If [*], Fabrinet is responsible to [*]. If [*], Avanex will [*] and
Fabrinet should [*]. Avanex has [*]. Avanex will [*].

Monitor doesn’t work

Definition: Monitor is the displaying component of computer. Monitors might need
to be replaced and / or needs maintenance.

Actions: Needs to [*] or [*].

Ownership: If [*], Fabrinet should [*]. Avanex will [*] and Fabrinet should [*].
Avanex has [*].

Desktop Software Installation

Definition: Installation of software on computers is necessary.

Actions: Install the software

Ownership: Avanex will [*]. Fabrinet is responsible to [*].

Manufacturing applications

Definition: To perform production, [*].

Actions: Applications need to be reinstalled or installed.

Ownership: Avanex will [*] and Fabrinet is in responsible to [*].

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 7 of 9



--------------------------------------------------------------------------------

Network Card

Definition: Network card is internal device in PC to enable network
communications.

Actions: In case of failures, network cords need to be replaced.

Ownership: Avanex will [*] and Fabrinet should [*]. Avanex has [*].

Connection failures

Definition: Computers need to be connected to network in all cases. Incase of
connection failures immediate support is needed.

Actions: solve the connection problems

Ownership: Fabrinet is responsible to [*].

Network Cable

Definition: Network cable is a cable that connects computer to network port.

Actions: if needed provide network cable.

Ownership: Fabrinet is responsible to [*].

Power Cables

Definition: Power cable connects computer to power supply.

Actions: Need to supply power cable in case of new computer installations

Ownership: Avanex will [*]. In case of [*], Fabrinet is responsible to [*].

Serial Cables

Definition: Serial cable is a card that connects serial port of PC to an
external device.

Actions: Need to supply serial cable in case of new computer installations (If
needed)

Ownership: Avanex will [*]. In case of [*], Fabrinet is responsible to [*].

GPIB cards

Definition: GPIB card is internal device in PC to enable network communications
and other communications to special test devices.

Actions: Need to supply GPIB card in case of new computer installations (If
needed)

Ownership: Avanex will [*]. In case of [*], Avanex will [*] and Fabrinet should
[*]. Avanex has [*].

Desktop or Test Station Moves

Definition: Some times it is necessary to move the desktop computers or test
stations with in contract manufacturer’s location.

Actions: Some one [*].

Ownership: Fabrinet is responsible to [*].

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 8 of 9



--------------------------------------------------------------------------------

Hardware Upgrade

Definition: Some of hardware [*] needs upgrades to be done.

Actions: Forecast the upgrade and put the plan together to complete the upgrade,
forecasts the downtime, performs the upgrade.

Ownership: Fabrinet [*]. Avanex will [*]. Avanex will [*] and Fabrinet should
[*]. Avanex has [*].

Software Upgrade

Definition: Some of the software which are not the manufacturing software such
as PDF program MS office [*] might need to be upgraded.

Actions: Forecast the upgrade, and put the plan together to complete the
upgrade, forecasts the downtime, performs the upgrade.

Ownership: Avanex will [*] and [*]. Avanex will [*] and Fabrinet should [*].

Network Setup (Gateway, firewall, router)

Definition: Configuration of [*] should be [*].

Actions: Keep the documentation of network configuration and on going changes to
existing network.

Ownership: If there are [*], Avanex and Fabrinet should [*]. At [*], Action
items and owners of each task should [*]. To be [*], all the [*] by Avanex and
[*].

Share drive Permissions

Definition: Permissions to all the share drives that were created [*] at [*]
might need to be altered.

Actions: User requests needs to be evaluated and make sure to give right level
access permissions should be granted.

Ownership: Avanex is responsible to [*]. All the requests should be [*] and [*].

UPS Maintenance

Definition: UPS system ensures to enable uninterrupted power supply to the
servers and other hardware. UPS requires regular maintenance.

Actions: Forecast the maintenance and perform the maintenance

Ownership: All the UPS systems [*]. In case of [*], Fabrinet must [*]. Fabrinet
is responsible to [*].

User Account Maintenance

Definition: User account maintenance is required for all the users that are
connecting to Avanex network in Fabrinet location.

Actions: New User accounts, Modify user accounts, unlock the accounts, log all
the requests.

Ownership: If [*], Fabrinet is responsible to [*]. If [*], Avanex is responsible
to [*]. Depending on [*], Fabrinet and Avanex should be responsible to [*].
Avanex should [*].

New / Transfer Production

Definition: Information-related System for new product or transferred product.

Actions:

 

  •  

Procure / manage all computers, printers

 

  •  

Installation / reinstallation

Ownership:

 

  •  

Avanex IS will [*]

 

  •  

Fabrinet is responsible for [*]

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Avanex Confidential    Page 9 of 9